Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 1 of 25 PAGEID #: 5559




                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

BRENT A. ADKINS,                                               Case No. 1:17-cv-643
    Plaintiff,                                                 Dlott, J.
                                                               Litkovitz, M.J.

      vs.

MARATHON PETROLEUM                                             REPORT AND
COMPANY, LP,                                                   RECOMMENDATION
   Defendant.

I. Introduction

          Plaintiff brings this action against defendant Marathon Petroleum Company, LP

(Marathon). Plaintiff alleges that he was injured as a result of long-term exposure to hydrogen

sulfide (H2S) while working as a deckhand, mate, tankerman, and crew member for Marathon

aboard tugs and barges it owned and operated from November 2008 until May 2012. Plaintiff

alleges that Marathon negligently caused him to be chronically exposed to H2S fumes while

loading and unloading cargoes of vacuum gas oil and asphalt products, leading to permanent

injury.

          Plaintiff filed a motion for leave to designate an expert witness and for sanctions on May

7, 2020 (Doc. 84), Marathon filed a response in opposition (Doc. 85), and plaintiff filed a reply

in support of his motion (Doc. 89). Plaintiff alleges in the motion that Marathon has

“knowingly” and “deliberately suppressed documents” which the Court ordered Marathon to

produce in an Order dated December 4, 2019. (See Doc. 78).

          The parties’ discovery dispute dates back more than one year. On May 14, 2019, the

Court issued an Order following an informal discovery conference that addressed issues related

to (1) the relevance of Industrial Hygiene (IH) studies to the lawsuit; (2) the documents

Marathon had produced in response to plaintiff’s Requests for Production Nos. 28, 29, and 30;
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 2 of 25 PAGEID #: 5560




and (3) Marathon’s explanation as to why it did not believe it was necessary to provide any

additional information to satisfy these specific document requests. (Doc. 38). The Court ordered

Marathon to: (1) respond to RFP No. 28 as revised by plaintiff and limited by the Order to the

time period November 2008 through May 26, 2012 and to the following documents: (a) lab

analysis of the H2S and other hydrocarbon emissions of the products transported on the vessels

plaintiff was assigned to; (b) the IH samples for asphalt and VGO taken during the loading and

unloading of the barges plaintiff worked on that carried those products; (c) the certificate of

analysis for any testing performed related to those products on the vessels plaintiff worked on;

(d) and any sampling IH reports produced in connection with asphalt and VGO samples

referenced in (b), and the identity of the product tested; and (2) respond to RFP Nos. 29 and 30

to the extent they relate to the relevant time period and the relevant products (asphalt, VGO, H2S,

other hydrocarbon emissions) transported on the vessels plaintiff was assigned to during his

employment with Marathon.

       Plaintiff subsequently alleged that defendant had not properly responded to the Court’s

Order (Doc. 38). The Court held an informal discovery conference and directed the parties to

proceed with the Rule 30(b)(6) depositions. Plaintiff deposed Marathon’s Rule 30(b)(b)

witnesses and ultimately in July 2019 filed a motion to compel or, in the alternative, for

sanctions in connection with his RFP Nos. 28, 29, and 30. (See Docs. 47, 47-1). Plaintiff argued

that Marathon had produced improper Rule 30(b)(6) witnesses for deposition and that Marathon

had not provided “[IH] program and data results produced by that program.” (Doc. 47-1 at 22).

Plaintiff alleged that Marathon had produced two documents in response to RFP Nos. 28, 29, and

30: the “142-page document” reflecting Marathon’s IH activities (Bates No. MPC-




                                                     2
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 3 of 25 PAGEID #: 5561




Adkins00010579-00010720) 1, which plaintiff alleged was too vague to permit a determination of

the environmental risks to employees and identification of the risks being evaluated; and 17

records of H2S badge alarms from March 2009 to May 2012, which plaintiff suspected were

incomplete. (Doc. 47-1 at 7-8). Plaintiff argued that among the data that appeared to be missing

was “high-quality [H2S] exposure monitoring data; full disclosure of alarms on H2S badges and

readouts (See Doc. 53, Perdue Depo. at 177-78); Marathon’s H2S “sampling plans” as described

by Perdue (Id. at 72); and the “actual incident reports” underlying the 17 H2S badge alarm events

included in the summary of H2S alarms prepared by Perdue and produced by Marathon in

response to plaintiff’s RFP No. 28, which plaintiff alleged fell under the category of sampling IH

reports produced in connection with asphalt and VGO samples in Doc. 38. (Doc. 47-1 at 23-29).

           The Court held a hearing on the motion on November 21, 2019. (See Doc. 79,

Transcript). The Court issued an Order on December 4, 2019, finding that three categories of

documents were relevant to plaintiff’s claim “that from November of 2008 through May of 2012,

defendant Marathon negligently exposed plaintiff to hydrocarbon-based chemicals which emitted

hydrogen-sulfide (H2S) and other hydrocarbon gases and resulted in his current medical

condition and need for an external oxygen supply.” (Doc. 78 at 6). The Court ordered Marathon

to produce the following three categories of documents in response to plaintiff’s RFP Nos. 28,

29, and 30:

       •   The EXAM [Exposure Assessment Method] Program results for H2S testing and
           monitoring conducted during the 2008 through May 2012 time period, including
           documents or electronically stored information that reflect Marathon’s analysis, its
           calculations, the underlying data on which the analysis and calculations were based, and
           Marathon’s recommendations for additional testing, if any.

       •   The source data or underlying information for the H2S entries in the 142-page document.
           (See Perdue Depo., Doc. 53, Exh. 20).


1
    The document is attached to Perdue’s deposition at Doc. 53-3, Exhibit 20.

                                                                3
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 4 of 25 PAGEID #: 5562




    •   Documents containing data related to testing and monitoring of dock workers for H2S
        exposure at Marathon’s refineries from 2008 to May 26, 2012.

(Doc. 78 at 15). Plaintiff’s motion to compel and for sanctions was denied in all other respects.

II. Plaintiff’s second motion for sanctions

        Plaintiff has filed a second motion for sanctions based on Marathon’s alleged failure to

disclose the documents which the Court previously ordered Marathon to produce and Marathon’s

alleged intentional failure to abide by the federal discovery rules. (Doc. 84). 2 Plaintiff contends

that “Marathon has knowingly - for over one year - deliberately suppressed documents” that the

Court ordered Marathon to produce in its Order dated December 4, 2019 (Doc. 78).” (Doc. 84 at

1). Plaintiff argues that Marathon’s production of documents in response to the Court’s

December 4, 2019 Order is deficient because it does not contain sampling of H2S and badge

alarms for DMT personnel. Plaintiff alleges that Marathon was required to produce “incident

reports,” witness statements, analysis of H2S monitoring when badges alarmed, and the

underlying data reported in the “incident reports” in response to the Order’s first bullet point on

EXAM documents. Plaintiff alleges that the Excel spreadsheets identified as “MPC-

Adkins00012581.xlsx,” “MPC-Adkins00012582.xlsx” and “MPC-Adkins00012583.xlsx”

produced by Marathon in response to the Order fail to show a sampling program, thereby making

the badge alarm “incident reports” important evidence of potential H2S exposure. Plaintiff also

alleges that counsel for Marathon has made misrepresentations about the existence of responsive

documents and the risks and hazards associated with H2S exposure. In his reply memorandum,

plaintiff contends Marathon has not provided the incident reports that explain the circumstances

under which badge alarms alerted; calculations showing the “statistical risk factors based on H2S


2
 As an initial matter, plaintiff concedes that Marathon has complied with the second bullet point of the December 4,
2019 Order to produce the source data or underlying information for the H2S entries in the 142-page document.
Therefore, the Court omits any further discussion of this item in its Report and Recommendation.

                                                             4
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 5 of 25 PAGEID #: 5563




sampling”; reports (other than two Bureau of Veritas laboratory documents); “[a]nalysis of what

the data means as to probable exposures at given work areas”; recommendations for additional

testing; and the contents of the database underlying the badge alarm incidents document Perdue

testified about. (Doc. 89 at 2). Plaintiff alleges that Marathon has narrowly construed his

discovery requests contrary to the Court’s instruction. (Id. at 4). Plaintiff summarizes his

argument in his reply as follows:

        Throughout the course of this matter Plaintiff has requested H2S[,] VGO and
        asphalt studies, monitoring, sampling and reports. As shown, and as the Court
        discussed in Doc #: 79, H2S exposure data were to be produced, whether gathered
        as a formal “sampling” program, as analysis, or as associated reports, called
        “incident reports.” . . . The documents are “core documents,” because, without
        them, the alarms do not reveal what work was being done, the place the alarms
        sounded, such as hatch cover, deck of barge, etc., or even the hydrocarbon
        product causing the alarm. These reports and statistical materials are the “core
        evidence” of what is the potential for H2S exposure to a tankerman on a barge.

(Doc. 89 at 3-4). Plaintiff alleges that Marathon has rejected the Court’s “clear and unequivocal

order of December 4, 2019, which [o]rdered [Marathon] to produce the ‘EXAM Program results

for H2S testing/monitoring during 2008-2012 that reflect the underlying data, calculations,

reports, analysis, and recommendations for testing, if any.’” (Id. at 5) (emphasis added by

plaintiff).

        As relief and sanctions for Marathon’s alleged discovery abuses, plaintiff seeks: (1) leave

to add an expert witness on “Barge-Handling of Dangerous Cargoes, and Compliance with

Industry Standards, Sampling Cargoes, Nature of Tankermen’s Work, and Record-Keeping”; (2)

monetary sanctions against Marathon under Fed. R. Civ. P. 37(a)(5)(A) for allegedly violating

two discovery Orders related to plaintiff’s RFP Nos. 28, 29, and 30 (Docs. 38, 78) and the

discovery rules; and (3) a default judgment against Marathon pursuant to Fed. R. Civ. P.

37(b)(2)(A)(vi) for its “extraordinary defiance of two clear Court Orders [Docs. 38, 78]” and “in



                                                     5
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 6 of 25 PAGEID #: 5564




dishonestly answering Discovery, not following the Order by producing the documents ordered

and that it knew were relevant and material; and, deliberately obfuscating their record about

safety, their program, their production, their document retention, and attempting to win this case

through repeated violations of [Fed. R. Civ. P.] 26(g) 3 and 37.” (Id.).

         Plaintiff requests several alternative forms of relief in the event the Court does not grant

default judgment as a sanction. These include recovery of costs and fees for the discovery

motions filed in this case; an order requiring a Fed. R. Civ. P. 30(b)(6) witness to assist the

Court in assessing these costs; and an order precluding Marathon from introducing evidence at

trial on topics related to its alleged failure to produce documents. 4 Plaintiff also seeks specific

evidentiary rulings by the Court based on Marathon’s alleged failure to produce evidence to the

contrary. 5

         Finally, in the alternative to appointment of an expert witness, monetary sanctions,

and the above evidentiary rulings, and “only if the Court denies the above relief,” plaintiff

asks for “a thorough, Court-supervised production by Marathon of all missing documents,

and sanctions for the efforts to compel them a third time.” (Id. at 4).


3
  Plaintiff alleges that Marathon violated Rule 26(g), but he appears to seek appropriate sanctions under Rule 37 for
the alleged violations.
4
 These topics include: (1) Marathon’s alleged performance of “barge-exposure sampling or monitoring by or for
DMT personnel to determine what level in parts per million (ppm) of H2S existed after their badge monitors
alerted,” alleging no records have been produced in violation of Docs. 38 and 78; and (2) Marathon’s alleged “H2S
sampling of DMT personnel on the decks of barges.” (Id. at 3).
5
  These include rulings that: (1) Marathon did not enforce its “rule requiring that H2S readings of emissions from
liquid cargoes, including those of hot asphalt and hot VGO[,] be taken by instruments near open hatch covers, as
required by their ‘Heating of Hot Oil Barge Prior to Transit – High Sulfur Products,’ Bates Adkins_001935 (Exhibit
2),” and Marathon is barred from offering evidence or arguments to the contrary; (2) Marathon did not enforce its
rule requiring that the supervisor or captain file a report “when monitor badges ‘alarmed,’ as is specified in Bates
MPC-Adkins00004688 (Exhibit 1),” and Marathon cannot offer evidence or argument to the contrary; (3) Marathon
“did not formulate a database and statistical analysis of the H2S dangers of exposure to DMT personnel,” and
Marathon cannot offer evidence or argument to the contrary; and (4) Marathon produced documents in response to
plaintiff’s “Requests for Production” which defined the time frame and other parameters, and Marathon is prohibited
from arguing under Fed. R. Civ. P. 26(g)(3) and Rule 37(a)(5)(A) “that any given document does not apply to
Plaintiff during his employment at Marathon.” (Id. at 3-4).

                                                              6
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 7 of 25 PAGEID #: 5565




III. Marathon’s response to the motion for sanctions

          Marathon opposes plaintiff’s request for sanctions and for leave to name an additional

expert. (Doc. 85). Marathon alleges it has fully complied with its discovery obligations.

Marathon argues that the Court has already ruled on plaintiff’s arguments concerning Marathon’s

alleged failure to comply with the Court’s first discovery Order, Doc. 38, and the Court narrowed

the scope of plaintiff’s discovery requests in that Order in three respects: (1) the relevant time

period was limited to November 2008 to May 26, 2012; (2) the relevant substances were limited

to asphalt, H2S, and VGO; and (3) the location was limited to the vessels plaintiff worked on.

(Id.). Marathon argues that plaintiff’s attempt to relitigate the issues addressed in that Order is

improper. (Id. at 2).

          Marathon further alleges that it complied with the Court’s December 4, 2019 Order (Doc.

78), which required Marathon to supplement its document production in response to plaintiff’s

RFP Nos. 28, 29, and 30 with the three categories of information set forth in the Order. (Doc. 85

at 5, citing Doc. 78 at 15-16). 6 Marathon argues that the Court did not indicate that Marathon

had to produce “incident reports” containing information about H2S monitoring during badge

alarms, the underlying data reported in the incident reports, and the data base for the incident

reports. (Doc. 85 at 5). Further, Marathon contends that it was not required to produce any

information related to H2S testing and monitoring at refineries other than for dock workers at

refineries between 2008 and May 26, 2012. (Id.).

          Marathon contends it fully complied with its discovery obligations and Doc. 78 by

serving on plaintiff a supplemental document production and written response describing which

of the supplemental documents were responsive to the three categories of materials Marathon



6
    PageID#: 5073-74

                                                      7
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 8 of 25 PAGEID #: 5566




was ordered to produce. (Id. at 6, citing Doc. 85-1). Marathon describes the supplemental

materials it produced as including 83 pdf documents and four documents produced in a native,

Microsoft Excel format “which are multi-tabbed and sortable.” (Id., citing Doc. 85-1 - MPC-

Adkins00012330-12583). Marathon contends these documents include qualitative health risk

rating (HRR) information and calculations for DMT and other groups; information setting forth

the underlying HRR calculation for different worker groups, tasks, and agents; health exposure

rating (HER) information; and “[s]ubstantial sampling plan information.” (Doc. 85 at 8-9)

          Marathon contends it has provided data regarding H2S monitoring of dock workers at its

refineries and terminals during the relevant time period as ordered by the Court. This includes

“approximately 70 sampling data points taken on or around barges” and any “source data or

underlying information associated with this monitoring data,” as well as “any lab reports

including case narratives, lab-generated analytical results, and chain of custody forms.” (Id. at

10-11).

          Finally, Marathon argues the Court did not order it to produce materials which plaintiff

has referred to as “badge incident reports,” “incident reports,” and “four-gas meter readings.”

(Id. at 13). Marathon asserts that the materials plaintiff appears to reference are: “(1) the

GasBadge Plus readouts received back from Industrial Scientific [a third party] and related to

[Marathon]’s investigation into Adkins’ claims, (2) incident reports involving H2S alarms aboard

[Marathon] vessels, and (3) Orion four-gas meter readings.” (Id. at 13). Marathon distinguishes

these materials from “the monitoring data collected pursuant to the EXAM process,” alleging

they “are wholly unrelated to any discovery issue related to atmospheric monitoring data.” (Id.).

Marathon contends that GasBadge Plus monitors were personal monitors worn by crew members

as safety devices which were set to alarm if H2S levels reach 10 ppm, and the readings are not



                                                      8
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 9 of 25 PAGEID #: 5567




“monitoring ‘data points.’” (Id). Marathon alleges that incident reports are likewise unrelated to

Marathon’s “program of personal atmospheric monitoring,” and the Court did not order

Marathon to produce incident reports in either of its Orders (Docs. 38, 78). (Id. at 14).

Marathon alleges it nonetheless provided the “H2S alarm data related to personal H2S monitor

alarms recorded between 2009 and 2012” and the incident report related to the May 26, 2012

incident when plaintiff complained of dizziness and other symptoms. (Id., citing Doc. 53 at 195-

202; Doc. 53-6 to 53-9; Doc. 52-7 7). Finally, Marathon argues that the four-gas meters were

safety devices used to check H2S concentrations on barges when necessary, but they were not

used as a routine monitoring tool. (Id. at 14-15, citing Doc. 53 at 203 8). Nonetheless, those

readings that were recorded on the devices and that Marathon located through its document

search were provided to plaintiff. (Id. at 15, citing Dr. Rachael Jones Depo., Doc. 77 at 408-

11 9).

IV. The Court’s July 28, 2020 Order 10

           Throughout discovery in this matter, plaintiff has sought information regarding his

potential exposure to H2S. The Court granted prior requests by plaintiff for such information,

including discovery related to Marathon’s Exposure Assessment Method (EXAM) Program. 11

The Court initially understood that information related to potential H2S exposure that plaintiff

sought consisted of Marathon’s qualitative analysis and monitoring that is part of the EXAM


7
    PageID#: 2135-42, 2417-21, 1927-32
8
     PageID#: 2143
9
     Page ID#: 5020-23
10
     The Court reiterates, verbatim, portions of this Order to give further context to the Court’s ruling below.
11
  Kristopher Scott Perdue, a Marathon Industrial Hygienist, testified about the EXAM Program during his Rule
30(b)(6) deposition. (Doc. 53). Perdue described the EXAM Program as a “risk assessment-type of methodology”
which “incorporates IH [Industrial Hygiene]’s best practices.” (Id. at 113-15).

                                                                  9
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 10 of 25 PAGEID #: 5568




Program, which Marathon was ordered to produce. At the hearing on his motion to designate an

expert and for sanctions and in his supporting memoranda, plaintiff provided additional

information about other documents and information related to his potential H2S exposure that

Marathon had not produced but which are relevant and discoverable.

       Specifically, Perdue’s deposition testimony clarifies that in addition to the qualitative

analysis and monitoring Marathon performs under the EXAM Program, Marathon furnishes

workers with safety devices, including badge alarms and four-gas meters, which the Court now

understands are not part of the EXAM Program but which provide information about H2S levels

and possible H2S exposure. (Doc. 53 at 147-48; see 212-13, 280). Badge alarms alert when a

specified level of H2S is present and register the peak level reading during the alert period. (Id.

at 147-48). The badge alarms are “not capable of logging general monitoring data.” (Id. at 212).

A “data log” can be obtained only from the alarm manufacturer and a special docking station

which shows the duration of the alarm and the highest concentration of the alarm event. (Id. at

146, 147-48). In response to badge alarm alerts, Marathon generates incident reports which are

accompanied by witness statements. (Id. at 151, 155-56). In addition, four-gas meters are used

for respiratory protection, and readings that are generated are retained only as part of a witness

statement or incident report. (Id. at 280). Incident reports document peak readings; any four-gas

meter readings that were taken to clear the area; what the worker was doing at the time of the

alert; the worker’s task; and corrective actions implemented. (Id. at 149-50, 155-56). The

incident reports are saved in a data base. (Id. at 156-57).

       For the reasons stated at the hearing, the incident reports generated when a badge alarm

alerts to the presence of H2S contain information that is relevant and discoverable. The Court

therefore ordered Marathon to produce any badge alarm alerts and resulting incident reports



                                                     10
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 11 of 25 PAGEID #: 5569




(including witness statements, H2S readings from any badge alarms and four-gas meters, and

corrective actions taken) for the relevant time period of November 2008 to May 2012 for the

vessels plaintiff worked on during that time period. The Court also ordered Marathon to submit

“an affidavit from the individual who provided MPC-Adkins 00012583, the spreadsheet that is

part of Marathon’s EXAM analysis,” verifying specified information about the spreadsheet.

(Doc. 93 at 3). The Court stated it would take plaintiff’s requests to designate an expert witness

and for sanctions (Doc. 84) under submission and issue a Report and Recommendation.

V. Resolution

        A. Standard for discovery sanctions

       Fed. R. Civ. P. 37(b)(2) provides for sanctions where a party fails to comply with a

discovery order. Under Rule 37(b)(2)(A), a court may sanction parties who fail to comply with

its orders, including issuing a default judgment against a litigant who abuses the discovery

process. Grange Mut. Cas. Co. v. Mack, 270 F. App’x 372, 376 (6th Cir. 2008). Rule 37(b)

provides that if a party “fails to obey an order to provide or permit discovery, including an order

under Rule 26(f), 35, or 37(a), the court where the action is pending may issue further just

orders,” which “may include the following:

       (i) directing that the matters embraced in the order or other designated facts be taken as
       established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated claims or
       defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       ....
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party. . . .”

Fed. R. Civ. P. 37(b)(2)(A). See O’Dell v. Kelly Services, Inc., 334 F.R.D. 486, 490-91 (E.D.

Mich. 2020) (sanctions available under the Rule include “limiting the disobedient party’s proofs

or testimony, striking pleadings, monetary sanctions, and dismissing an action when it is the

                                                    11
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 12 of 25 PAGEID #: 5570




plaintiff who has failed to comply”) (citing National Hockey League v. Metropolitan Hockey

Club, Inc., 427 U.S. 639, 643 (1976); Regional Refuse Systems, Inc. v. Inland Reclamation Co.,

842 F.2d 150, 154 (6th Cir. 1988)). See also Bank One of Cleveland, N.A. v. Abbe, 916 F.2d

1067, 1073 (6th Cir. 1990) (expanding Regional Refuse to include the granting of a default

judgment as a sanction).

       The court considers four factors in determining whether default judgment is an

appropriate sanction for failure to comply with a discovery obligation or other court order: (1)

Was the party’s failure to cooperate in discovery the result of willfulness, bad faith, or fault? (2)

Was the opposing party prejudiced by that failure? (3) Did the court give adequate warning it

was contemplating default judgment? and (4) Could less drastic sanctions have ensured

compliance? Prime Rate Premium Fin. Corp., Inc. v. Larson, 930 F.3d 759, 769 (6th Cir. 2019)

(citing Grange Mut., 270 F. App’x at 376). See also Mager v. Wisconsin C. Ltd., 924 F.3d 831,

837 (6th Cir. 2019). “To show that a party’s failure to comply was motivated by bad faith,

willfulness, or fault, the conduct ‘must display either an intent to thwart judicial proceedings or a

reckless disregard for the effect of [its] conduct on those proceedings.’” Mager, 924 F.3d at 837

(quoting Carpenter v. City of Flint, 723 F.3d 700, 705 (6th Cir. 2013) (quoting Wu v. T.W. Wang,

Inc., 420 F.3d 641, 643 (6th Cir. 2005)). See also Barron v. U. of Michigan, 613 F. App’x 480,

484 (6th Cir. 2015) (“The [party’s] conduct must display either an intent to thwart judicial

proceedings or a reckless disregard for the effect of his conduct on those proceedings.”) (internal

citations and quotation marks omitted).

       The Sixth Circuit has cautioned against case dispositive sanctions where the failure to

comply is attributable solely to the neglect of counsel. Mager, 924 F.3d at 838. Dismissal (or

default judgment) is “usually inappropriate” in such a case. Id. (citing Carpenter, 723 F.3d at



                                                     12
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 13 of 25 PAGEID #: 5571




704). “Although no one factor is dispositive, dismissal [or default judgment] is proper if the

record demonstrates delay or contumacious conduct.” Id. (citing Reyes, 307 F.3d at 458;

Harmon v. CSX Transp., Inc., 110 F.3d 364, 366-67 (6th Cir. 1997)). “Contumacious conduct”

is “behavior that is perverse in resisting authority and stubbornly disobedient.” Mager, 924 F.3d

at 837 (quoting Carpenter, 723 F.3d at 705) (citation and internal quotation marks omitted).

       B. Plaintiff is not entitled to sanctions under Rule 37(b)

       Plaintiff contends he is entitled to a default judgment under Rule 37(b)(2)(A)(vi) because

Marathon has allegedly shown “extraordinary defiance of two clear Court Orders” issued in this

case (Docs. 38, 47) and the rules of discovery. (Doc. 84 at 2). Plaintiff alleges Marathon has

done so by “dishonestly answering [d]iscovery”; “not following the Order[s] by producing the

documents ordered,” which Marathon “knew were relevant and material”; “deliberately

obfuscating [Marathon’s] record about safety, their program, their production, [and] their

document retention”; and “attempting to win this case through repeated violations of [Rule]

26(g) and 37.” (Id.). Plaintiff alleges that Marathon has not produced “incident reports,” which

plaintiff allegedly has sought for two years, and which “should include the H2S levels at the

hatch covers during that barge loading or unloading job task.” (Id. at 4-5).

       Plaintiff specifically alleges that Marathon has failed to produce four categories of

information. First, plaintiff contends that Marathon has failed to produce the information it was

ordered to produce in Doc. 78, ¶ 1, bullet point 1: the “incident reports, witness statements,

analysis of H2S monitoring when badges alarmed, and the underlying data reported in the

‘incident reports,’ as well as the incident report data base.” (Doc. 84 at 7). Second, plaintiff

contends that Marathon has failed to produce DMT incident reports in response to his Requests

for Production and the Court’s two discovery Orders, Docs. 38 and 78. (Doc. 84 at 11). Third,



                                                     13
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 14 of 25 PAGEID #: 5572




plaintiff asserts that Marathon has not produced in response to the Court’s second discovery

Order, Doc. 78, a “H2S ‘badge monitor alarm’ ppm [parts per million] recording, from any

refinery worker,” despite documentation indicating that “more than 1000 badge alarm incidents

occurred at just 2 of Marathon’s 17 refineries over the years 2007 and 2008.” (Id.). Fourth,

plaintiff asserts that he requested “the statistical analysis required by MPC-Adkins00004824-

00004837” (EXAM Program), which was “noted by [Marathon Industrial Hygienist Scott]

Perdue in his deposition” and ordered to be produced by the Court (Doc. 78, ¶ 1, bullet point 1).

(Id.). Plaintiff alleges that despite his request, Marathon has produced “an insufficient quantity

of data . . . to perform any statistical analysis.” (Id.).

        Plaintiff has not shown that the four factors to be considered by the Court in determining

whether default judgment is an appropriate sanction weigh in favor of imposing default judgment

against Marathon as a discovery sanction. First, the evidence provided by plaintiff does not

show that Marathon willfully or in bad faith failed to produce documents requested by plaintiff

and/or ordered to be produced by the Court. See Mager, 924 F.3d at 837-38. Plaintiff claims

there is evidence of “intentional discovery abuse” because Marathon failed to produce “incident

reports” which Marathon’s Rule 30(b)(6) witness, Industrial Hygienist Scott Perdue, testified

about during his June 13, 2019 deposition. (Doc. 84 at 11, citing Doc. 53, generally). Plaintiff

alleges that Marathon’s counsel knew that plaintiff sought incident reports; knew there were

incident reports for badge alarm events and where the reports were located; misrepresented to the

Court in a telephone discovery conference held the day after Perdue’s deposition that “there are

no more documents” 12; and again on November 21, 2019 misrepresented that Marathon had



12
 The informal discovery conference plaintiff references occurred on July 11, 2019. (Doc. 42). Perdue’s deposition
was taken two days later on June 13, 2019. (Doc. 53).


                                                           14
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 15 of 25 PAGEID #: 5573




produced all documents ordered to be produced in Doc. 38. (Doc. 84 at 11-12, citing Doc. 79 at

28 13). However, it is not clear from the materials plaintiff cites that Marathon or its counsel

made an intentional misrepresentation to the Court about its document production in connection

with these earlier discovery proceedings.

           Further, the Court subsequently found in its most recent Order issued after the July 2020

sanctions hearing that plaintiff had provided additional information about documents and

information related to his potential exposure to H2S, including badge alarm alerts and resulting

incident reports which were not generated in connection with the EXAM Program. (Doc. 93).

The parties clarified that the IH sampling of H2S performed as part of the EXAM Program was

separate from the H2S information recorded by the safety devices worn by workers when H2S

exceeded a specified level. Therefore, the Court ordered Marathon to produce the badge alarm

alerts and resulting incident reports for the vessels plaintiff worked on for the November 2008 to

May 2012 time period. (Id. at 3). But neither the information provided by plaintiff in his

sanctions motion and at the sanctions hearing, nor the Court’s Order that Marathon produce this

information, supports the imposition of sanctions. Plaintiff has not pointed to any evidence to

show that relevant documentation of this nature was generated during the November 2008 to

May 2012 time period for vessels that plaintiff worked on; that Marathon is in possession of such

information; and that Marathon willfully or in bad faith withheld the information knowing it was

relevant to plaintiff’s claims. Thus, plaintiff has not shown that Marathon’s failure to produce

the incident reports in response to Doc. 38 or Doc. 78 and prior to the Court’s July 28, 2020

Order (Doc. 93) is “evidence of intentional discovery abuse.” (See Doc. 84 at 11).




13   PageID#: 5102, line 2. This is actually a comment by the Court.

                                                               15
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 16 of 25 PAGEID #: 5574




       As further evidence of intentional discovery abuse, plaintiff alleges that Marathon,

through its counsel Daniel Massey, has made “numerous false and misleading statements” to

plaintiff and the Court about (1) the nature of plaintiff’s work and the risks and hazards

associated with his work; (2) the dangers of exposure to H2S; and (3) the “specific nature and

applicability of Defendant’s EXAM Program to this matter.” (Id. at 12). Plaintiff also alleges

that Mr. Massey has made misrepresentations about “Marathon’s record-keeping” and “hazards

of DMT personnel jobs.” (Id.). Plaintiff alleges that on different dates, Massey represented that:

(1) Marathon had produced all data and materials it had been ordered to produce (Id., citing Doc.

79 at 87- Mr. Massey argued that Perdue had testified at his deposition that “all the data ha[d]

been produced” and that Marathon had produced all data and all materials it was “supposed to

produce” pursuant to the Court’s Order (Doc. 38); (2) H2S had been found to present a low risk

of harm to tankermen and no risk to deck crew personnel (Id. at 12, citing Doc. 38-2 at 5 –

Marathon’s brief to the court following informal discovery conference asserting it monitored

relatively few vessel deck crew personnel for H2S or chemical exposure because such work

poses a low risk of such exposure; and (3) witnesses had explained that Marathon did not have a

“more robust [H2S] air monitoring program . . . because it was determined [H2S] didn’t present

any risk of harm whatsoever to deck crew personnel” (Id. at 12-13, citing Doc. 79 at 18). 14

       Plaintiff has not shown that Marathon falsely represented that it did not have responsive

documents or information in its possession or that it willfully refused to provide information in

response to the Court’s prior Orders. There is no evidence that Marathon intentionally withheld

information and documents it was ordered to produce with the knowledge such information and



       14
            Doc. 79 at PageID#: 5161; Doc. 38-2 at PageID#: 551; Doc. 79 at PageID#: 5092.



                                                           16
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 17 of 25 PAGEID #: 5575




documents were relevant to plaintiff’s discovery requests. To the extent plaintiff alleges that

Marathon failed to provide specific documents in response to the Court’s prior Orders, the

parties could reasonably disagree about the scope of the Court’s prior discovery Orders and

whether they encompassed the badge alarm alerts, the four-gas meter readings, and incident

reports containing related information. The Court granted prior requests by plaintiff for

information regarding his potential exposure to H2S (See Doc. 93 at 1), which the Court initially

understood consisted of qualitative analysis and monitoring that is part of the EXAM Program.

The Court ordered Marathon to provide additional information to explain an apparent gap in the

Exam Program as it related to H2S testing. Plaintiff has since provided additional information

about documents and information related to his potential H2S exposure that are not part of the

EXAM Program, which the Court has found are relevant and discoverable, and which Marathon

has been ordered to produce. (See Doc. 93 at 2). To the extent there was any uncertainty about

the scope of the Court’s prior Orders, the most recent Order following the July 24, 2020 hearing

clarifies the scope by requiring that: (1) Marathon produce “any badge alarm alerts and resulting

incident reports (including witness statements, H2S readings from any badge alarms and four-gas

meters, and corrective actions taken) for the relevant time period of November 2008 to May

2012 for the vessels plaintiff worked on during that time period”; (2) the parties “exchange lists

of the names of the vessels plaintiff worked on during his employment with Marathon”; and (3)

Marathon submit “an affidavit from the individual who provided MPC-Adkins 00012583, the

spreadsheet that is part of Marathon’s EXAM analysis,” verifying specified information about

the spreadsheet. (Doc. 93 at 3).

       Plaintiff’s argument that Marathon knew about this information and that it was required

to produce it in response to the Court’s earlier Orders, but Marathon willfully withheld that



                                                    17
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 18 of 25 PAGEID #: 5576




information in defiance of the Court’s Orders, is based on speculation. To support his claim that

Marathon knew about relevant sampling and monitoring data in incident reports, and

intentionally withheld those documents from discovery, plaintiff makes sweeping generalizations

about the motivations of Marathon and its counsel. For instance, plaintiff alleges that the

“representations of Mr. Massey to this Court were made knowing they were not true” and the

alleged “discovery abuse was calculated.” (Doc. 84 at 14). Plaintiff does not cite specific

evidence to support this allegation but speculates “[w]hat other explanation” could there be after

“two thorough hearings, with the facts fully on the table, and very clear proof of what [plaintiff]

want[s], which this Court ordered produced. . . .” (Id.). Similarly, plaintiff’s counsel theorized

at the sanctions hearing that Marathon’s failure to disclose the existence of the incident reports

and the data they contained could not be “by mistake” and that Marathon “probably” directed its

attorneys that under no circumstances were they to produce the incident reports that reflect the

badge alarms that have been triggered on Marathon barges. But speculation, unsupported by

evidence in the record that shows Marathon willfully withheld evidence with an intent to thwart

the judicial process, cannot support imposing the severe sanction of default judgment on

Marathon.

           Plaintiff also argues that Marathon falsely represented that it had not produced data on

H2S because Marathon had determined that H2S did not pose a danger to workers, thus making it

unnecessary to perform H2S testing. (See November 21, 2019 hearing, Doc. 79 at 19-20 15).

However, plaintiff’s contention is not supported by the record. As the Court clarified at the

November hearing, Marathon actually represented that it had determined that H2S testing was not

necessary based on a finding that exposure to H2S posed a limited risk of harm to its workers.



15
     PageID#: 5093-94.

                                                       18
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 19 of 25 PAGEID #: 5577




(Doc. 79 at 19-22). The Court’s concern was not whether Marathon’s determination was

meritorious, but rather whether there was evidence which indicated that the evidence Marathon

had provided to that point was incomplete, inaccurate, or not representative of what Marathon

was legally obligated to keep and whether there was an evidentiary basis to compel Marathon to

produce information in addition to Exhibit 20. (Doc. 79 at 20). The Court found that the

evidence supported the production of the information set forth in Doc. 78, but the Court did not

order the production of sampling and monitoring materials beyond those generated in connection

with the EXAM Program.

           Further, the specific instances of alleged malfeasance plaintiff cites do not withstand

scrutiny. For example, at the hearing on the motion for sanctions, plaintiff’s counsel argued that

Marathon removed information from a chart that identified H2S badge monitoring alerts recorded

between 2009 and 2012; specifically, the location and name of the vessel involved. (See Doc.

53-5, Perdue Depo., Exh.22). Plaintiff suggested that Marathon is purposefully concealing

relevant information that is contained in this chart. Plaintiff’s contention that Marathon was

purposefully concealing this information does not comport with Perdue’s deposition testimony.

          Plaintiff specifically questioned Perdue at his deposition about this chart and the blank

entries. (Doc. 53 at 159-177). Perdue explained that the information in the chart was pulled

from incident reports of H2S alarms. Perdue testified that entries were left blank where the

incident reports themselves failed to identify specific incident locations and vessel names. (Doc.

53 at 173 16). Perdue also testified that the chart was the “extent of the information” he had

compiled. (Id. at 174 17). This evidence does not support plaintiff’s contention that Marathon


16
     PageID#: 2113

17   PageID#: 2114


                                                       19
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 20 of 25 PAGEID #: 5578




removed information from the chart to thwart plaintiff’s discovery efforts. Plaintiff has failed to

meet his burden of proof to show that Marathon acted in bad faith or willfully withheld discovery

from plaintiff. Thus, the first factor to be considered does not support imposing default

judgment against Marathon as a sanction for alleged discovery abuses.

       Nor are the remaining three factors satisfied. A party “is prejudiced by a recalcitrant

party’s failure to cooperate in discovery when the party ‘waste[d] time, money, and effort in

pursuit of cooperation which [the recalcitrant party] was legally obligated to provide.’”

Fharmacy Records v. Nassar, 379 F. App’x 522, 524 (6th Cir. 2010) (citing Harmon v. CSX

Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997)). Although plaintiff has come to the Court

multiple times seeking discovery, plaintiff has not shown that Marathon has failed to cooperate

in providing discovery that it was legally obligated to provide. For the reasons discussed above,

though the scope of the documents and information Marathon is required to produce has been

expanded over the course of discovery, it is not clear that Marathon or its counsel have caused

plaintiff to incur additional time and expenses by willfully failing to provide outstanding,

relevant discovery that Marathon was legally required to provide to plaintiff.

       The third factor to consider is whether the party has been given prior warning that its

failure to cooperate could lead to default judgment. Prime Rate Premium Fin. Corp., 930 F.3d at

769. Prior notice that a party’s further noncompliance with discovery would result in dismissal

or default judgment is not indispensable but is one factor to be considered. Mager, 924 F.3d at

840. In such a case, a penalty shorty of dismissal is appropriate unless the recalcitrant party “has

engaged in bad faith or contumacious conduct.” Id. (quoting Harmon, 110 F.3d at 367).

Plaintiff has not shown that Marathon has failed to cooperate in discovery or withheld discovery

material in bad faith, and Marathon has not been given prior notice that its failure to cooperate in



                                                    20
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 21 of 25 PAGEID #: 5579




discovery could lead to default judgment against it. This factor weighs against imposing default

judgment against Marathon as a discovery sanction.

        Finally, the Court need not consider whether alternative sanctions exist to protect the

integrity of the judicial process, Prime Rate Premium Fin. Corp., 930 F.3d at 769, because

plaintiff has not shown that he is entitled to any sanctions in this case. The Court finds that

neither default judgment nor any lesser sanctions requested by plaintiff are appropriate. Because

the evidence does not show that Marathon intentionally failed to produce discovery ordered by

the Court, there is no basis at this point for precluding Marathon from presenting any specific

evidence at trial. For this same reason, plaintiff is not entitled to an award of expenses under

Fed. R. Civ. P. 37(b), which provides that where a failure to obey an order to provide or permit

discovery has caused a party to incur expenses,

        the court must order the disobedient party, the attorney advising that party, or
        both to pay the reasonable expenses, including attorney’s fees, caused by the
        failure, unless the failure was substantially justified or other circumstances make
        an award of expenses unjust.

 Fed. R. Civ. P. 37(b)(2)(C). The parties’ discovery dispute turns on construction of the

 Court’s prior discovery Orders, and specifically whether the information plaintiff seeks falls

 within the scope of “documentation related to the results of H2S testing and monitoring

 conducted under the EXAM Program for the 2008 through 2012 time period, including

 documents or electronically stored information that reflect the underlying data, calculations,

 reports, analysis, and recommendations for additional testing made by Marathon, if any. . .

 .” (Doc. 78 at 15). The evidence does not show that Marathon intentionally failed to

 disclose discovery it was required to provide in accordance with the terms of the Court’s

 Order. Plaintiff’s motion for default judgment or a lesser sanction under Rule 37(b) should

 be denied. See N.T. by and through Nelson v. Children’s Hosp. Med. Ctr., No. 1:13-cv-230,

                                                     21
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 22 of 25 PAGEID #: 5580




 2017 WL 5953118, at *7 (S.D. Ohio Sept. 27, 2017) (Rule 37(b) sanctions are triggered by

 non-compliance with a court order, which the plaintiff failed to show).

 VI. Request for monetary sanctions under Fed. R. Civ. P. 37(a)(5(A)

          A party may move for an order compelling disclosure of discovery on notice to other

parties under Fed. R. Civ. P. 37. If a party fails to answer an interrogatory under Rule 33 or to

produce documents requested under Rule 34, a party may move to compel a discovery response.

An “evasive or incomplete disclosure, answer, or response must be treated as a failure to

disclose, answer, or respond” for purposes of Rule 37(a). Fed. R. Civ. P. 37(a)(4). If the Court

grants the motion to compel or if the party provides the disclosure or requested discovery after

the motion was filed, “the court must, after giving an opportunity to be heard, require the party . .

. whose conduct necessitated the motion, the party or attorney advising that conduct, or both to

pay the movant’s reasonable expenses incurred in making the motion, including attorney’s fees.”

Fed. R. Civ. P. 37(a)(5)(A). However, the court must not order such payment under these

circumstances: “(i) the movant filed the motion before attempting in good faith to obtain the

disclosure or discovery without court action; (ii) the opposing party’s nondisclosure, response, or

objection was substantially justified; or (iii) other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(a)(5)(A).

          The Court finds that an award of monetary sanctions under Fed. R. Civ. P. 37(a)(5)(A) is

not warranted. For the reasons discussed above, the Court finds that Marathon did not violate the

Court’s prior Orders related to plaintiff’s RFP Nos. 28, 29, and 30. Plaintiff’s request should be

denied.




                                                     22
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 23 of 25 PAGEID #: 5581




VII. Request for leave to name an additional expert

          Plaintiff seeks leave to name an additional expert to testify on the standard of care in the

marine industry for conducting surveys, testing, and sampling on a routine basis in order to

provide a safe place to work, including the proper method of record keeping and performing

Bayesian analysis. Plaintiff notes that Perdue indicated that Marathon tested hatch covers for

H2S (Doc. 53 at 129 18), but the evidence produced shows that Marathon did not do so in the

sense of routinely taking samples. Rather, plaintiff alleges it has become clear that Marathon

took H2S samples only if personal badge alarms alerted, and the results would be known only if

an incident report was generated which reflected the peak reading and the four-gas meter

readings. Plaintiff alleges that although he has retained five experts to date, another expert is

needed now that it has been shown that Marathon does not have a standard of care for providing

a safe workplace related to H2S. Plaintiff alleges that Dr. Jones, who he has retained as an

expert, can interpret and explain data, but she cannot testify on the industry standard of care

because she has not worked in and is not familiar with the maritime industry.

          Marathon opposes plaintiff’s request to name an additional “maritime expert on industry

records and practices.” (Doc. 85). Marathon contends the deadline to disclose experts elapsed

over one year ago (Id. at 15, citing Doc. 30); plaintiff’s request is not supported by good cause

required under Fed. R. Civ. P. 7 and 16; and an additional expert witness would create the

potential for cumulative expert testimony. (Id. at 1, 15). Marathon asserts that plaintiff has

already retained five expert witnesses in this case, which is the maximum number allowed by the

Court. (Id., citing Doc. 32; Judge Dlott’s Standing Order on Civil Procedures, p. 7). Marathon

argues that plaintiff has disclosed one expert on “maritime issues” and “standards used in the



18
     PageID#: 2069

                                                       23
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 24 of 25 PAGEID #: 5582




maritime industry,” Captain Mitchell Stoller, and another expert, Dr. Jones, whose area of focus

would overlap with that of the proposed expert. (Id. at 16).      Marathon claims that plaintiff has

not shown that he requires another expert to address issues similar to those that fall within

Captain Stoller and Dr. Jones’s areas of expertise, and his motion for leave to add a sixth expert

should be denied. (Id. at 16, citing Waters v. Johnson & Johnson Co., No. 2:09-cv-00473, 2011

WL 798092 (S.D. Ohio Feb. 28, 2011) (denying motion to designate experts out of time where

good cause for extending deadline was not shown); Snyder v. Fleetwood RV, Inc., No. 2:13-cv-

1019, 2016 WL 339972 (S.D. Ohio Jan. 28, 2016) (motion to designate experts denied where the

motion was untimely and defendants would suffer prejudice if the motion was granted)).

          Plaintiff moves to name another expert as a sanction for defendant’s alleged discovery

abuses. Plaintiff is not entitled to an additional expert for this reason. First, plaintiff has not

shown that Marathon has intentionally withheld discovery or otherwise abused the discovery

process. Further, plaintiff has not rebutted Marathon’s allegations that any testimony provided

by plaintiff’s proposed additional expert would likely be cumulative of the testimony provided

by Dr. Jones and Captain Stoller. Plaintiff’s motion to name a sixth expert should therefore be

denied.

                         IT IS THEREFORE RECOMMENDED THAT:

          Plaintiff’s motion for sanctions and for leave to name an additional expert witness (Doc.

84) be DENIED.



       8/27/2020
Date: _________________                                         _____________________________
                                                                Karen L. Litkovitz
                                                                United States Magistrate Judge




                                                      24
Case: 1:17-cv-00643-SJD-KLL Doc #: 97 Filed: 08/27/20 Page: 25 of 25 PAGEID #: 5583




                            UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

BRENT A. ADKINS,                                             Case No. 1:17-cv-643
    Plaintiff,                                               Dlott, J.
                                                             Litkovitz, M.J.

      vs.

MARATHON PETROLEUM
COMPANY, LP,
   Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party=s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                    25
